Name: 97/3/EC: Commission Decision of 10 December 1996 authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of potatoes other than potatoes intended for planting originating in the Republic of Slovenia
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  European Union law;  marketing;  Europe;  tariff policy;  plant product
 Date Published: 1997-01-03

 Avis juridique important|31997D000397/3/EC: Commission Decision of 10 December 1996 authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of potatoes other than potatoes intended for planting originating in the Republic of Slovenia Official Journal L 001 , 03/01/1997 P. 0005 - 0007COMMISSION DECISION of 10 December 1996 authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of potatoes other than potatoes intended for planting originating in the Republic of Slovenia (97/3/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Directive 96/14/EC (2), and in particular Article 14 (1) thereof,Having regard to the request made by Luxembourg,Whereas, under the provisions of Directive 77/93/EEC, potatoes other than potatoes intended for planting originating in the Republic of Slovenia may in principle not be introduced into the Community because of the risk of introducing potato diseases unknown in the Community;Whereas by Decision 96/114/EC (3) the Commission authorized certain Member States to provide for derogations in respect of potatoes other than potatoes intended for planting originating in the Republic of Slovenia, under specified conditions in the 1996 season;Whereas, due to technical reasons there were no imports pursuant to Decision 96/114/EC;Whereas the circumstances justifying the authorization still obtain;Whereas the Commission will ensure that the Republic of Slovenia makes available all technical information necessary to assess the phytosanitary status of the production of potatoes in Slovenia;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1 1. The Member States are hereby authorized to provide, under the conditions laid down in paragraph 2, for exceptions from Article 4 (1) of Directive 77/93/EEC, with regard to the prohibitions referred to in Part A, point 12 of Annex III thereto for potatoes other than potatoes intended for planting originating in the Republic of Slovenia.2. The following specific conditions shall be satisfied:(a) the potatoes shall be other than potatoes intended for planting;(b) they shall have been grown from seed potatoes certified in the seed potato certification scheme of the Republic of Slovenia or from seed potatoes certified in one of the Member States or from seed potatoes certified in any other country for which the entry into the Community of potatoes intended for planting is permitted pursuant to Directive 77/93/EEC;(c) they shall have been grown in areas known to be free from Synchytrium endobioticum (Schilbersky) Percival (all races other than Race 1, the common European race), and no symptoms of Synchytrium endobioticum (Schilbersky) Percival have been observed either at the place of production or in its immediate vicinity since the beginning of an adequate period;(d) they shall have been grown in areas where Pseudomonas solanacearum (Smith) Smith is not known to occur;(e) regular planned monitoring of imports into the Republic of Slovenia and of seed potatoes and ware potatoes marketed within the Republic of Slovenia is continued by means of examination and testing of representative samples by scientifically recognized methods for Clavibacter michiganensis (Smith) Davis et al. ssp. sepedonicus (Spieckermann and Kotthoff) Davis et al., Pseudomonas solanacearum (Smith) Smith and potato spindle tuber viroid;(f) they shall have been handled by machinery which is reserved for them or which has been disinfected in an appropriate manner after each use for other purposes;(g) they shall be packed either in new bags or in containers which have been disinfected in an appropriate manner; and an official label shall be applied to each bag or container, bearing the information specified in the Annex;(h) prior to export the potatoes shall have been cleaned free from soil, leaves and other plant debris;(i) the potatoes intended for the Community shall be accompanied by a phytosanitary certificate issued in the Republic of Slovenia in accordance with Article 7 of Directive 77/93/EEC, on the basis of the examination laid down therein, in particular freedom from the harmful organisms mentioned in (c) and (e).The certificate shall state:- under 'Additional Declaration`, the indication 'this consignment meets the conditions laid down in Decision 97/3/EC`;(j) the potatoes shall be introduced through points of entry within the territory of a Member State making use of this derogation and designated for the purpose of this derogation by that Member State. In those cases where the introduction into the Community, takes place in a Member State other than the Member State making use of this derogation, the responsible official bodies referred to in Directive 77/93/EEC, of the Member State of introduction shall inform and cooperate with the said responsible official bodies of the Member State making use of this derogation to ensure that the provisions of this Decision are complied with;(k) prior to introduction into the Community, the importer shall notify each introduction sufficiently in advance to the said responsible official bodies in the Member State of introduction and that Member State shall convey the details of the notification to the Commission, indicating:- the type of material,- the quantity- the declared date of introduction and confirmation of the point of entry.The importer shall be officially informed, prior to the introduction, of the conditions laid down in (a) to (l);(l) the inspections required pursuant to Article 12 of Directive 77/93/EEC shall be made by the responsible official bodies referred to in the said Directive. Without prejudice to the monitoring referred to in Article 19a (3) second indent, first possibility, the Commission shall determine to what extent the inspections referred to in Article 19a (3) second indent, second possibility of the said Directive shall be integrated into the inspection programme in accordance with Article 19a (5) (c) of that Directive;(m) Member States making use of this derogation shall, where appropriate, in cooperation with the Member State of introduction ensure that at least two samples of 200 tubers shall be drawn from each consignment of 50 tonnes or part thereof, of imported potatoes pursuant to this Decision, for official examination in respect of Pseudomonas solanacearum in accordance with quarantine procedure No 26 for Pseudomonas solanacearum as established by the European and Mediterranean Plant Protection Organization (EPPO) (4) or by some other procedure approved in accordance with the procedure laid down in Article 16a of Directive 77/93/EEC, and in the case of Clavibacter michiganensis ssp. sepedonicus, in accordance with the Community established method for the detection and diagnosis of Clavibacter michiganensis ssp. sepedonicus; in the case of suspicion the lots shall remain separate, under official control, and may not be marketed or used until it has been established that the presence of Clavibacter michiganensis ssp. sepedonicus or Pseudomonas solanacearum was not suspected or detected in those examinations.Article 2 Member States shall inform the other Member States and the Commission of any use made of the authorization. They shall provide the Commission and the other Member States, before 1 September 1997, with the information on amounts imported pursuant to this Decision and with a detailed technical report of the official examination referred to in Article 1 (2) (m); copies of each phytosanitary certificate shall be transmitted to the Commission.Article 3 1. The authorization granted in Article 1 shall apply in the period between 15 January and 30 June 1997.2. The authorization shall be revoked if it is established that the conditions laid down in Article 1 (2) have been insufficient to prevent the introduction of harmful organisms or have not been complied with.Article 4 This Decision is addressed to the Member States.Done at Brussels, 10 December 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 26, 31. 1. 1977, p. 20.(2) OJ No L 68, 19. 3. 1996, p. 24.(3) OJ No L 27, 3. 2. 1996, p. 33.(4) Bulletin OEPP/EPPO, 20, 255-262 (1990).ANNEX Information required on the label (referred to in Article 1 (2) (g)) 1. Name of the authority issuing the label.2. Name of the exporters' organization, if available.3. Indication 'potatoes other than potatoes intended for planting of Slovenian origin`.4. Variety.5. Place of production (name of plant protection office at district level in which the place of production is situated should be mentioned).6. Size.7. Declared net weight.8. Indication 'In accordance with EC requirements 1996`.9. A mark printed or stamped on behalf of the Slovenian plant protection administration.